 




EXHIBIT 10.1

AGREEMENT

This Agreement (“Agreement”) is entered into as of March 7, 2019, by and between
Heat Biologics, Inc., a Delaware corporation (the “Company”) and Ann Rosar
(“Rosar”).

1.

Last Day of Employment. This Agreement serves as notice of Rosar’s retirement as
Vice President of Finance and Secretary of the Company, effective March 31,
2019. Rosar’s last day of employment with the Company will be April 30, 2019
(the “Separation Date”). On the next regular payroll date following April 15,
2019, the Company will pay Rosar (i) all accrued salary owed to Rosar, subject
to standard payroll deductions and withholdings; and (ii) $ 10,250 for the
accrued and unused vacation earned through such date (the number of accrued and
unused vacation hours earned through April 30, 2019 is expected to be 80 hours),
subject to standard payroll deductions and withholdings. Rosar will receive
these payments regardless of whether or not Rosar continues to serve as a
consultant to the Company.

2.

Consulting Services, Fees, Other Compensation and Expenses. Unless earlier
terminated as provided for in Section 10, effective as of April 30, 2019 through
December 31, 2019 (such effective period of this Agreement, including any
extensions to the initial term, the “Consulting Period”), Rosar will provide the
Company with the consulting services described in Exhibit A (the “Services”),
attached hereto and incorporated herein for all purposes. In the performance of
the Services, Rosar will provide services as directed by the Company’s Vice
President-Finance in connection with her responsibilities in that capacity.
Rosar will not have any authority to obligate the Company in any way absent
specific direction and approval to do so from the Company’s Chief Executive
Officer (the “CEO”) or his designee. In exchange for the Services, the Company
will pay Rosar an hourly fee described in Exhibit A. Upon the termination of
this Agreement in accordance with Section 10 herein, the Company shall have no
obligation to pay fees, commissions, or any other amounts under this Agreement
for Services or expenses with respect to any period on or after the date of such
termination.

3.

Stock Options. Rosar’s options and restricted stock units that have been granted
by the Company will cease to  vest upon termination of employment. Subject to
Rosar’s execution of the Release attached as Exhibit B hereto on March 31, 2019
and provided the release is not revoked within 7 days of its execution and
provided further that Rosar has continued to provide Services to the Company
through December 31, 2019, Rosar will have a period of five years from the date
of the grant of each award to exercise all options that have vested as of the
separation date. Rosar agrees that the options to purchase 113,730 shares of
common stock that will vest on March 31, 2019, will terminate as of the date of
this Agreement.

4.

Medicare/ Reimbursement . Subject to Rosar’s execution of the Release attached
as Exhibit B hereto and provided the release is not revoked within seven (7)
days of its execution, the Company will continue to pay Rosar’s
Medicare/insurance reimbursements of $_517.33 per month through April 30, 2019.

5.

Return of Company Property. Prior to the end of the Consulting Period, Rosar
agrees to return to the Company all Company documents (and all copies thereof)
and other Company property that Rosar has had in Rosar’s possession at any time,
including, but not











--------------------------------------------------------------------------------

 




limited to, Company files, notes, drawings, records, business plans and
forecasts, financial information, specifications, computer-recorded information,
tangible property (including, but not limited to, computers), credit cards,
entry cards, identification badges and keys; and, any materials of any kind that
contain or embody any proprietary or confidential information of the Company
(and all reproductions thereof). Notwithstanding the foregoing, Rosar may keep
the laptop that has been provided to her provided that all Company related
information on the laptop is removed from the laptop and provided to the Company
prior to the end of the Consulting Period.

6.

Cooperation after Termination of the Agreement. Rosar agrees to cooperate fully
with the Company in all matters relating to the transition of Rosar’s work and
responsibilities on behalf of the Company, including, but not limited to, any
present, prior or subsequent relationships and the orderly transfer of any such
work and institutional knowledge to such other persons as may be designated by
the Company, by making Rosar reasonably available during regular business hours.

7.

Proprietary Information and Invention Assignment Agreement. Prior to this
Agreement becoming effective, Rosar shall have executed and delivered to the
Company a copy of the Proprietary Information and Invention Assignment Agreement
in the form attached hereto as Exhibit C (the “Proprietary Agreement”). Rosar
agrees not to disclose any Proprietary Information (as defined in the
Proprietary Agreement) of the Company to any employees or third parties.

8.

Conflicting Obligations. Rosar certifies that she does not have any outstanding
agreement or obligation that is in conflict with any of the provisions of this
Agreement or that would preclude her from complying with the provisions of this
Agreement or any agreements provided for herein. Rosar agrees that she will not
enter into any such conflicting agreement during the Consulting Period. Rosar’s
violation of this Section 8 will be considered a material breach under Section
10.

9.

Status. Rosar will, from time to time during the Consulting Period, keep the
Company advised as to her progress in providing the Services under this
Agreement as requested by the Company.

10.

Termination of Agreement.

A.

Termination of Agreement.

(i)

This Agreement shall terminate upon the expiration of the Consulting Period.
This Agreement may terminate earlier upon any of the following:

(1)

Death of the Rosar;

(2)

Assignment of this Agreement by Rosar without the Company’s consent;

(3)

Ten (10) days’ notice to Rosar by the Company;





2




--------------------------------------------------------------------------------

 




(4)

Ten (10) days’ notice to the Company by the Rosar

(5)

Written notice to Rosar by the Company, effective immediately, of a Material
Breach (as defined below) by Rosar; or

(6)

If Rosar fails to execute the General Release on April 1, 2019 (the “General
Agreement”) to which this Agreement has been attached as Exhibit C, then this
Agreement will automatically terminate effective at the end of the twenty-first
day following Rosar’s receipt of the General Release.

(ii)

For purposes of this Agreement, “Material Breach” shall include failure to
provide the Services in a timely fashion (excluding the failure to complete
tasks or activities caused by circumstances beyond the control of the Rosar),
e.g., habitual neglect, failure to work cooperatively with Company staff,
negligence or wrongdoing in the performance of Rosar’s duties, or Rosar’s
material breach of any provision hereof or of the Proprietary Agreement.

B.

Survival. Upon such termination of this Agreement, all rights and duties of the
Company and Rosar toward each other shall cease except:

(i)

The Company will pay, within thirty (30) days after the effective date of such
termination, all amounts owing to Rosar for Services completed and accepted by
the Company prior to the termination date and related expenses, if any,
submitted in accordance with the Company’s policies and in accordance with the
provisions of Exhibit A; and

(ii)

Section 7 (Proprietary Information & Invention Assignment), Section 8
(Conflicting Obligations), Section 11 (Independent Contractor; No Benefits),
Section 12 (Indemnification), Section 13 (Arbitration and Equitable Relief), and
Exhibit C (Proprietary Agreement) will survive termination of this Agreement.

11.

Independent Contractor; No Benefits.

A.

Independent Contractor. It is the express intention of the Company and Rosar
that Rosar will provide the Services as an independent contractor to the
Company. Nothing in this Agreement shall in any way be construed to constitute
Rosar as an agent, employee or representative of the Company during the
Consulting Period. Without limiting the generality of the foregoing, during the
Consulting Period, Rosar is not authorized to bind the Company to any liability
or obligation or to represent that it has any such authority except where
expressly delegated by the CEO. Rosar is obligated to report as income all fees
and other compensation received pursuant to this Agreement. Further, Rosar
acknowledges the obligation to pay all, as the case may be, self-employment and
other taxes on such income.

B.

No Benefits. During the Consulting Period, Rosar will not receive any
Company-sponsored benefits that the Company may make available to its employees,





3




--------------------------------------------------------------------------------

 




including, but not limited to, group health or life insurance, profit-sharing or
retirement benefits. If Rosar or any employee thereof were to be reclassified by
a state or federal agency or court as Company’s employee under the Code or
otherwise with respect to the provision of Services hereunder, neither Rosar nor
any employee thereof will be eligible to receive any employee benefits from the
Company, except those mandated by state or federal law, even if by the terms of
the Company’s benefit plans or programs in effect at the time of such
reclassification, Rosar would otherwise be eligible for such benefits.

C.

Taxes; Workers’ Compensation and Other Benefits. The Company will not withhold
any taxes from payments made to Rosar related to the Services and will report
her gross fees related to the Services, to the extent required by law, on an IRS
Form 1099. Rosar is also solely responsible for the payment of all federal,
state, local, or other applicable taxes, income or otherwise, incurred or due as
a result of the receipt of gross fees for Services hereunder, and Rosar will
file, on a timely basis, all tax returns required to be filed by any federal,
state, or local tax authority with respect to the receipt of gross fees for
Services hereunder. Rosar shall make such payments referred to in this paragraph
as are required by law. Rosar understands that she is not covered by the
Company’s insurance and that she is solely responsible for obtaining her own
insurance, including workers’ compensation and unemployment insurance.

12.

Indemnification.

A.

With regard to the Services provided hereunder, Rosar will indemnify and hold
harmless the Company and its members, managers, directors, officers and
employees from and against all taxes, losses, damages, liabilities, costs and
expenses, including attorneys’ fees and other legal expenses, arising directly
or indirectly from or in connection with (i) any negligent, reckless or
intentionally wrongful act of Rosar or her assistants or agents related to the
provision of the Services hereunder or (ii) any violation or claimed violation
of a third party’s rights resulting in whole or in part from the Company’s use
of the work product of Rosar under this Agreement. Provided, however, that,
except for intentional or grossly negligent breaches of the Proprietary
Agreement (Exhibit B), the amounts required for indemnification under this
paragraph shall in no event exceed the total fees paid to Rosar for Services
provided by Rosar during the Consulting Period.

B.

With regard to the Services, the Company will indemnify and hold harmless Rosar
and her agents from and against all taxes, losses, damages, liabilities, costs
and expenses, including attorneys’ fees and other legal expenses, arising
directly or indirectly from or in connection with (i) any negligent, reckless or
intentionally wrongful act of the Company or its members, managers, directors,
officers, employees or agents related to the Projects or (ii) any violation or
claimed violation of a third party’s rights resulting in whole or in part from
Rosar’s use of any work product or intellectual property provided to Rosar by
the Company under this Agreement.

C.

In no event shall either party be liable to the other party or any of their
respective members, managers, directors, officers and employees for
consequential,





4




--------------------------------------------------------------------------------

 




special or incidental damages arising under or in connection with this
Agreement, even if such party has been advised of the possibility of such
damages.

13.

Representations.

A.

Each party represents that this Agreement shall, when duly executed and
delivered, constitute the legal, valid and binding obligation of each party, as
applicable, enforceable in accordance with its terms. Each party further
represents and warrants that: (i) it has all rights necessary to enter into and
perform its obligations under this Agreement (including the maintenance by Rosar
of all applicable state, city, and local business licenses and permits to
perform the Services); (ii) there are no other contracts, agreements,
restrictive covenants or other restrictions preventing such party from entering
into this Agreement or performing its obligations hereunder; and (iii) the
performance of its obligations pursuant to this Agreement shall comply with all
applicable laws.

14.

Arbitration and Equitable Relief.

A.

Arbitration. In consideration of Rosar’s rights under this Agreement, the
Company’s promise to arbitrate disputes under this Agreement, and the receipt of
compensation paid to Rosar by the Company, at present and in the future, Rosar
agrees that any and all controversies, claims, or disputes with anyone
(including the Company and any employee, officer, director, member or manager of
the Company in its capacity as such or otherwise), whether brought on an
individual, group, or class basis, arising out of, relating to, or resulting
from Rosar’s providing the Services under this Agreement or the termination of
this Agreement, including any breach of this Agreement, shall be subject to
binding arbitration.

B.

Venue. Any arbitration will be conducted at a suitable location in Durham
County, North Carolina. If an injunction is sought pursuant to Section E.,
below, venue will be before state or federal court sitting in Durham County,
North Carolina.

C.

Procedure. Any arbitration will be administered by the American Arbitration
Association (“AAA”), and the neutral arbitrator will be selected in a manner
consistent with AAA’s national rules for the resolution of business disputes.
The arbitrator shall have the power to decide any motions brought by any party
to the arbitration, including motions for summary judgment and/or adjudication,
motions to dismiss and demurrers, and motions for class certification, prior to
any arbitration hearing. The arbitrator shall have the power to award any
remedies available under applicable law, and the arbitrator shall award
attorneys’ fees and costs to the prevailing party except as prohibited by law.
The Company and Rosar will each be responsible for their respective
administrative and/or hearing fees charged by the arbitrator or the AAA
associated with any arbitration. The decision of the arbitrator shall be in
writing.

D.

Remedy. Except as provided by the AAA rules and this Agreement, arbitration
shall be the sole, exclusive and final remedy for any dispute between the
Company and Rosar. Accordingly, except as provided for by said rules and this





5




--------------------------------------------------------------------------------

 




Agreement, neither the Company nor Rosar will be permitted to pursue court
action regarding claims that are subject to arbitration. The foregoing
notwithstanding, the arbitrator will not have the authority to disregard or
refuse to enforce any lawful Company policy, and the arbitrator shall not order
or require the Company to adopt a policy not otherwise required by law.

E.

Availability of Injunctive Relief. Either the Company or Rosar may petition a
court for provisional relief, including injunctive relief, but not limited to,
if either the Company or Rosar alleges or claims a violation of this Agreement
between Rosar and the Company or any other agreement regarding trade secrets,
confidential information, and non-solicitation. Rosar understands that any
breach or threatened breach of such an agreement (including this Agreement) will
cause irreparable injury and that money damages will not provide an adequate
remedy therefor and both Rosar and the Company hereby consent to the issuance of
an injunction.

F.

Voluntary Nature of Agreement. Rosar acknowledges that she is executing this
Agreement voluntarily and without any duress or undue influence by the Company
or anyone else. Rosar further acknowledges that she has carefully read this g
Agreement and that she has asked any questions needed for her to understand the
terms, consequences and binding effect of this Agreement and fully understands
it. Finally, Rosar has been provided an opportunity to seek the advice of an
attorney of her choice before signing this Agreement.

G.

Prevailing Party. In any litigation or arbitration between the parties regarding
this Agreement, the prevailing party shall be entitled to recover from the
losing party all reasonable expenses and court costs including, without
limitation, attorneys’ fees and professionals’ fees incurred by the prevailing
party, as may be deemed reasonable and appropriate by the arbitrator or court of
law. A party shall be considered the prevailing party if: (a) it initiated the
litigation or arbitration and substantially obtains the relief it sought; (b)
the other party withdraws its action without substantially obtaining the relief
it sought; or (c) it did not initiate the litigation or arbitration and judgment
is entered for either party, but without substantially granting the relief
sought. A party’s right to the foregoing shall not merge with but shall survive
the entry of judgment, and shall extend to appeals and collection.




15.

Miscellaneous.

A.

Governing Law. This Agreement shall be governed by the laws of the State of
Delaware without regard to conflicts of law rules.

B.

Assignability. Except as otherwise provided in this Agreement, Rosar shall not
sell, assign or delegate any rights or obligations under this Agreement.

C.

Entire Agreement. This Agreement and exhibits constitutes the entire agreement
between the parties with respect to the subject matter of this Agreement and
supersedes all prior written and oral agreements between the parties regarding
the subject matter of this Agreement, except for Proprietary Agreement to be
signed by Rosar and





6




--------------------------------------------------------------------------------

 




any subject to the next sentence. Notwithstanding anything to the contrary
contained herein, the terms of the following agreements that survive termination
of such agreements shall remain in full force and effect according to their
terms without regard to the enforcement provision of this Agreement: the
confidentiality and non-compete provisions of the Rosar’s prior Employment
Agreement with the Company, the Proprietary Information and Invention Assignment
Agreement previously entered into between Rosar and the Company in connection
with her prior employment and employment with the Company and the Agreement and
Release executed by Rosar. In the event that any such agreements or
understandings exist, and it is determined that its terms are in conflict with
this Agreement, the terms of this Agreement will prevail.

D.

Headings. Headings are used in this Agreement for reference only and shall not
be considered when interpreting this Agreement.

E.

Notices. All notices, consents, approvals, or other communications hereunder
shall be in writing and shall be deemed given if delivered personally or sent by
overnight courier service, or sent by facsimile or e-mail, promptly confirmed by
overnight courier service, as set forth above, addressed to the parties at the
following addresses (or at such other address for a party as shall be specified
by like notice, provided that notice of a change of address shall effective only
upon receipt):

(1)

If to Rosar:

Ann Rosar

the address set forth in the Company’s records







(2)

If to the Company, to:




Heat Biologics, Inc.

801 Capitola Drive

Durham, NC 27713

(919) 240-7133

Email: jwolf@heatbio.com

Attention: Chief Executive Officer




Any notice, consent, approval and other communication shall be deemed given, in
the case of overnight courier service, on the next business day following its
deposit with the courier, and, in the case of facsimile or e-mail, upon
transmission if confirmed by courier as set forth above.

F.

Severability. If any provision of this Agreement or any of its Exhibits is found
to be illegal or unenforceable, the other provisions shall remain effective and
enforceable to the greatest extent permitted by law.





7




--------------------------------------------------------------------------------

 




G.

Counterparts. This Agreement, and each of its Exhibits,  may be executed
simultaneously in two or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.

H.

Amendment. This Agreement, and each of its Exhibits,  may be amended by the
parties hereto only by an instrument in writing signed on behalf of each of the
parties hereto.

I.

Confidentiality. Neither party shall, at any time disclose to any third party,
other than counsel, the terms and conditions of this Agreement, or any of its
Exhibits,  except with the prior written consent of the other party or by reason
of legal compulsion in any legal proceedings pursuant to law. This Section 11.I
shall survive the termination of this Agreement, and each of its Exhibits,  for
any reason.

J.

Expenses of Agreement. The Company shall bear its own attorneys’ fees and costs
with respect to the negotiation of this Agreement.  

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

ANN ROSAR

 

HEAT BIOLOGICS, INC.

 

 

 

 

 

 

 

 

 

 

/s/ Ann Rosar

 

By:

/s/ Jeffrey Wolf

Ann Rosar

 

Name:

Jeffrey Wolf

 

 

 

Title:

Chief Executive Officer

 

 

 

 

 











8




--------------------------------------------------------------------------------

 




EXHIBIT A

SERVICES, FEES, OTHER COMPENSATION AND EXPENSES

1.

Contact. Rosar’s principal Company contact (the “Company Contact”):

Name: Jeffrey Wolf

Title: Chief Executive Officer




2.

Services.

Rosar shall aid in the transition out of her role as Vice President of Finance,
including the preparation of the Quarterly report on Form 10-Q for the quarter
ended March 31, 2019 and the proxy statement for the annual meeting of
Shareholders (the “Services”), to the Company’s new Vice President of Finance.




3.

Fees and Other Compensation.

Rosar shall be paid $300 per hour for services provided after April 30, 2019.










INITIALS:




_______________
ROSAR

___________
Date

_____________
COMPANY

____________
Date











--------------------------------------------------------------------------------

 




EXHIBIT B




1.

Release. In exchange for the payments and other consideration under the
Agreement dated March 7, 2019 between you and Heat Biologics, Inc. (the
“Company”) pursuant to which you have agreed to provide consulting services to
the Company (the “March 7, 2019 Agreement”), to which you would not otherwise be
entitled, and except as otherwise set forth in this Agreement, you, on behalf of
yourself and, to the extent permitted by law, on behalf of your spouse, heirs,
executors, administrators, assigns, insurers, attorneys and other persons or
entities, acting or purporting to act on your behalf (collectively, the
“Employee Parties”), hereby generally and completely release, acquit and forever
discharge the Company, its parents and subsidiaries, and its and their officers,
directors, managers, partners, agents, representatives, employees, attorneys,
shareholders, predecessors, successors, assigns, insurers and affiliates (the
“Company Parties”) of and from any and all claims, liabilities, demands,
contentions, actions, causes of action, suits, costs, expenses, attorneys’ fees,
damages, indemnities, debts, judgments, levies, executions and obligations of
every kind and nature, in law, equity, or otherwise, both known and unknown,
suspected and unsuspected, disclosed and undisclosed, arising out of or in any
way related to agreements, events, acts or conduct at any time prior to and
including the execution date of this Agreement, including but not limited to:
all such claims and demands directly or indirectly arising out of or in any way
connected with your employment with the Company or the termination of that
employment; claims or demands related to salary, bonuses, commissions, stock,
stock options, or any other ownership interests in the Company, vacation pay,
fringe benefits, expense reimbursements, severance pay, or any other form of
compensation; claims pursuant to any federal, state or local law, statute, or
cause of action; tort law; or contract law (individually a “Claim” and
collectively “Claims”). The Claims you are releasing and waiving in this
Agreement include, but are not limited to, any and all Claims that any of the
Company Parties:

·

has violated its personnel policies, handbooks, contracts of employment, or
covenants of good faith and fair dealing;

·

has discriminated against you on the basis of age, race, color, sex (including
sexual harassment), national origin, ancestry, disability, religion, sexual
orientation, marital status, parental status, source of income, entitlement to
benefits, any union activities or other protected category in violation of any
local, state or federal law, constitution, ordinance, or regulation, including
but not limited to: the Age Discrimination in Employment Act, as amended
(“ADEA”); Title VII of the Civil Rights Act of 1964, as amended; the Civil
Rights Act of 1991; 42 U.S.C. § 1981, as amended; the Equal Pay Act; the
Americans With Disabilities Act; the Genetic Information Nondiscrimination Act;
the Family and Medical Leave Act; the North Carolina Equal Employment Practices
Act and the North Carolina Wage and Hour Act.; the Employee Retirement Income
Security Act; the Employee Polygraph Protection Act; the Worker Adjustment and
Retraining Notification Act; the Older Workers Benefit Protection Act; the
anti-retaliation provisions of the Sarbanes-Oxley Act, or any other federal or
state law regarding whistleblower retaliation; the Lilly Ledbetter Fair Pay Act;
the Uniformed Services Employment and Reemployment Rights Act; the Fair Credit
Reporting Act; and the National Labor Relations Act;





1




--------------------------------------------------------------------------------

 




·

has violated any statute, public policy or common law (including but not limited
to Claims for retaliatory discharge; negligent hiring, retention or supervision;
defamation; intentional or negligent infliction of emotional distress and/or
mental anguish; intentional interference with contract; negligence; detrimental
reliance; loss of consortium to you or any member of your family and/or
promissory estoppel).

Notwithstanding the foregoing, other than events expressly contemplated by this
Agreement you do not waive or release rights or Claims that may arise from
events that occur after the date this waiver is executed. Also excluded from
this Agreement are any Claims which cannot be waived by law, including, without
limitation, any rights you may have under applicable workers’ compensation laws
and your right, if applicable, to file or participate in an investigative
proceeding of any federal, state or local governmental agency. Nothing in this
Agreement shall prevent you from filing, cooperating with, or participating in
any proceeding or investigation before the Equal Employment Opportunity
Commission, United States Department of Labor, the National Labor Relations
Board, the Occupational Safety and Health Administration, the Securities and
Exchange Commission or any other federal government agency, or similar state or
local agency (“Government Agencies”), or exercising any rights pursuant to
Section 7 of the National Labor Relations Act. You further understand this
Agreement does not limit your ability to voluntarily communicate with any
Government Agencies or otherwise participate in any investigation or proceeding
that may be conducted by any Government Agency, including providing documents or
other information, without notice to the Company. While this Agreement does not
limit your right to receive an award for information provided to the Securities
and Exchange Commission, you understand and agree that, you are otherwise
waiving, to the fullest extent permitted by law, any and all rights you may have
to individual relief based on any Claims that you have released and any rights
you have waived by signing this Agreement. If any Claim is not subject to
release, to the extent permitted by law, you waive any right or ability to be a
class or collective action representative or to otherwise participate in any
putative or certified class, collective or multi-party action or proceeding
based on such a Claim in which any of the Company Parties is a party. This
Agreement does not abrogate your existing rights under any Company benefit plan
or any plan or agreement related to equity ownership in the Company; however, it
does waive, release and forever discharge Claims existing as of the date you
execute this Agreement pursuant to any such plan or agreement.




2.

Your Acknowledgments and Affirmations/ Effective Date of Agreement. You
acknowledge that you are knowingly and voluntarily waiving and releasing any and
all rights you may have under the ADEA, as amended. You also acknowledge and
agree that (i) the consideration given to you in exchange for the waiver and
release in this Agreement is in addition to anything of value to which you were
already entitled, and (ii) that you have been paid for all time worked, have
received all the leave, leaves of absence and leave benefits and protections for
which you are eligible, and have not suffered any on-the-job injury for which
you have not already filed a Claim. You affirm that all of the decisions of the
Company Parties regarding your pay and benefits through the date of your
execution of this Agreement were not discriminatory based on age, disability,
race, color, sex, religion, national origin or any other classification
protected by law. You affirm that you have not filed or caused to be filed, and
are not presently a party to, a Claim against any of the Company Parties. You
further affirm that you have no known workplace injuries or occupational
diseases. You acknowledge and affirm that you have not been retaliated against
for reporting any allegation of corporate fraud or other





2




--------------------------------------------------------------------------------

 




wrongdoing by any of the Company Parties, or for exercising any rights protected
by law, including any rights protected by the Fair Labor Standards Act, the
Family Medical Leave Act or any related statute or local leave or disability
accommodation laws, or any applicable state workers’ compensation law. You
further acknowledge and affirm that you have been advised by this writing that:
(a) your waiver and release do not apply to any rights or Claims that may arise
after the execution date of this Agreement; (b) you have been advised hereby
that you have the right to consult with an attorney prior to executing this
Agreement; (c) you have been given twenty-one (21) days to consider this
Agreement (although you may choose to voluntarily execute this Agreement earlier
and if you do you will sign the Consideration Period waiver below, provided that
you may not sign earlier than the Separation Date); (d) you have seven (7) days
following your execution of this Agreement to revoke this Agreement; and (e)
this Agreement shall not be effective until the date upon which the revocation
period has expired unexercised (the “Effective Date”), which shall be the eighth
day after this Agreement is executed by you.

3.

No Admission. This Agreement does not constitute an admission by the Company of
any wrongful action or violation of any federal, state, or local statute, or
common law rights, including those relating to the provisions of any law or
statute concerning employment actions, or of any other possible or claimed
violation of law or rights.




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

ANN ROSAR

 

HEAT BIOLOGICS, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

Ann Rosar

 

Name:

Jeffrey Wolf

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

 














3




--------------------------------------------------------------------------------

 




EXHIBIT C

PROPRIETARY INFORMATION

AND INVENTION ASSIGNMENT AGREEMENT




As a condition of Rosar’s engagement (with the term “engagement” or any
derivation such as “engage,” as used herein, to include any consulting or
independent contractor relationship) in any capacity with Heat Biologics, Inc.,
its subsidiaries, affiliates, successors or assigns (together the “Company”),
and in consideration of Rosar’s engagement in any capacity with the Company and
Rosar’s receipt of the compensation now and hereafter paid to Rosar by the
Company, Rosar will execute this Proprietary Information and Invention
Assignment Agreement (this “Agreement”), and agrees to the following:




1.

Proprietary Information.

(a)

Company Information. Rosar agrees at all times during the term of Rosar’s
engagement and thereafter, to hold in strictest confidence, and not to use,
except for the benefit of the Company, or to disclose to any person, firm or
corporation without written authorization of the Board of Directors of the
Company, any Proprietary Information of the Company, except under a
non-disclosure agreement duly authorized and executed by the Company. Rosar
understands that “Proprietary Information” means any non-public information
regarding or relating to the Company or its products including: (1) the actual
or anticipated business or research and development of the Company, technical
data, trade secrets or know-how, including, but not limited to, research,
product plans or other information regarding the Company's products or services
and markets therefore; (2) research, clinical or other trials, developments,
inventions, processes, formulas, technology, designs, drawings, engineering,
software, hardware configuration information, marketing, finances or other
business information; (3) customer lists and customers (including, but not
limited to, customers of the Company on whom Rosar called or with whom Rosar
became acquainted during the term of Rosar’s engagement); (4) the identity,
skills and compensation of employees, or contractors; (5) policies and
procedures of the Company; (6) anything related to Company Inventions (as
defined herein); and (7) Third Party Information (as defined herein). Rosar
further understands that Proprietary Information does not include any of the
foregoing items which have become publicly known and made generally available
through no wrongful act of the Rosar or of others who were under confidentiality
obligations as to the item or items involved or improvements or new versions
thereof. Notwithstanding the foregoing, pursuant to 18 U.S.C. Section 1833(b),
Rosar shall not be held criminally or civilly liable under any Federal or State
trade secret law for the disclosure of a trade secret that: (1) is made in
confidence to a Federal, State, or local government official, either directly or
indirectly, or to an attorney, and solely for the purpose of reporting or
investigating a suspected violation of law; or (2) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal. In addition, nothing contained in this Agreement shall prevent
Rosar’s disclosure of Confidential Information as a whistleblower.

(b)

Third Party Information. Rosar recognizes that the Company has received and in
the future will receive from third parties their confidential or proprietary
information subject to a duty on the Company's part to maintain the
confidentiality of such information and to use it only for certain limited
purposes (“Third Party Information”). Rosar agrees to hold all Third Party
Information in the strictest confidence and not to disclose it to any person,
firm or





4




--------------------------------------------------------------------------------

 




corporation or to use it except as necessary in carrying out Rosar’s work for
the Company consistent with the Company's agreement with such third party.

2.

Inventions.

(a)

Inventions Retained and Licensed. Rosar has attached hereto, as Exhibit 1, a
list describing all inventions, original works of authorship, developments,
improvements, and trade secrets which were made by Rosar prior to Rosar’s
engagement with the Company (collectively referred to as “Prior Inventions”),
which belong to Rosar, which relate to the Company's proposed business, products
or research and development, and which are not assigned to the Company
hereunder; or, if no such list is attached, Rosar represents that there are no
such Prior Inventions. If in the course of Rosar’s engagement with the Company,
Rosar incorporates into a Company product, process or service a Prior Invention
owned by Rosar or in which Rosar has an interest, Rosar hereby grants to the
Company a nonexclusive, royalty-free, fully paid-up, irrevocable, perpetual,
worldwide license to make, have made, modify, use and sell such Prior Invention
as part of or in connection with such product, process or service, and to
practice any method related thereto.

(b)

Assignment of Inventions. Rosar agrees that Rosar will promptly make full
written disclosure to the Company, will hold in trust for the sole right and
benefit of the Company, and hereby assign (or, for future inventions, agree to
assign) to the Company, or its designee, all Rosar’s right, title, and interest
in and to any and all inventions, original works of authorship, writings,
developments, concepts, improvements, designs, discoveries, ideas, processes,
formulas, data, trademarks or trade secrets, whether or not patentable or
registrable under copyright or similar laws, which Rosar may solely or jointly
conceive or develop or reduce to practice within the scope of Rosar’s
engagement, or cause to be conceived or developed or reduced to practice, during
the period of time Rosar is engaged by the Company (collectively referred to as
“Inventions”), except as provided in Section 3(f) below. Rosar agrees that
Company will exclusively own all work product that is made by Rosar (solely or
jointly with others) within the scope of Rosar’s engagement. Rosar further
acknowledges that all original works of authorship which are made by Rosar
(solely or jointly with others) within the scope of and during the period of
Rosar’s engagement with the Company and which are protectable by copyright are
“works made for hire,” as that term is defined in the United States Copyright
Act. Rosar understands and agrees that the decision whether or not to
commercialize or market any Invention developed by Rosar solely or jointly with
others is within the Company's sole discretion and for the Company's sole
benefit and that no royalty will be due to Rosar as a result of the Company's
efforts to commercialize or market any such Invention. Rosar acknowledges and
agrees that nothing in this Agreement shall be deemed to grant, by implication,
estoppel or otherwise, a license from the Company to me to make, use, license,
or transfer in any way an existing or future Invention.

(c)

Inventions Assigned to the United States. Rosar agrees to assign to the United
States government all Rosar’s right, title, and interest in and to any and all
Inventions whenever such full title is required to be in the United States by a
contract between the Company and the United States or any of its agencies.

(d)

Maintenance of Records. Rosar agrees to keep and maintain adequate and current
written records of all Inventions made by Rosar (solely or jointly with others)
during the term of Rosar’s engagement with the Company. The records will be in
the form of notes,





5




--------------------------------------------------------------------------------

 




sketches, drawings, and any other format that may be specified by the Company.
The records will be available to and remain the sole property of the Company at
all times.

(e)

Patent and Copyright Registrations. Rosar agrees to assist the Company, or its
designee, at the Company's expense, in every proper way to secure the Company's
rights in the Inventions and any copyrights, patents, mask work rights or other
intellectual property rights relating thereto in any and all countries,
including the disclosure to the Company of all pertinent information and data
with respect thereto, the execution of all applications, specifications, oaths,
assignments and all other instruments which the Company shall deem necessary in
order to apply for and obtain such rights and in order to assign and convey to
the Company, its successors, assigns, and nominees the sole and exclusive
rights, title and interest in and to such Inventions, and any copyrights,
patents, mask work rights or other intellectual property rights relating
thereto. Rosar further agrees that Rosar’s obligation to execute or cause to be
executed, when it is in Rosar’s power to do so, any such instrument or papers
shall continue after the termination of this Agreement. If the Company is unable
because of Rosar’s mental or physical incapacity or for any other reason to
secure Rosar’s signature to apply for or to pursue any application for any
United States or foreign patents or copyright registrations covering Inventions
or original works of authorship assigned to the Company as above, then Rosar
hereby irrevocably designates and appoints the Company and its duly authorized
officers and agents as Rosar’s agent and attorney in fact, to act for and in
Rosar’s behalf and stead to execute and file any such applications and to do all
other lawfully permitted acts to further the prosecution and issuance of letters
patent or copyright registrations thereon with the same legal force and effect
as if executed by Rosar.

3.

Former Employer Information. Rosar agrees that Rosar will not, during Rosar’s
engagement with the Company, improperly use or disclose any proprietary
information or trade secrets of any former or concurrent employer or other
person or entity and that Rosar will not bring onto the premises of the Company
any unpublished document or proprietary information belonging to any such
employer, person or entity unless consented to in writing by such employer,
person or entity. Rosar further agrees that Rosar will not incorporate into any
Invention any Proprietary Information or trade secrets of any former employer or
other person or entity.

4.

Conflicting Employment. Subject to the forgoing, Rosar agrees that, during the
term of Rosar’s engagement with the Company, Rosar will not engage in any other
engagement, occupation or consulting directly related to the Business (see
definition below in Section 7(b)) in which the Company is now involved or
becomes involved during the term of Rosar’s engagement, nor will Rosar engage in
any other activities that conflict with Rosar’s obligations to the Company.

5.

Returning Company Documents. Rosar agrees that, at the time of leaving the
Company, Rosar will promptly deliver to the Company (and will not keep on a
computer or otherwise in Rosar’s possession, recreate or deliver to anyone else)
any and all documents, records, data, notes, reports, proposals, lists,
correspondence, specifications, drawings, blueprints, sketches, materials,
devices, equipment, other property, or reproductions of any aforementioned items
developed by Rosar pursuant to Rosar’s engagement with the Company or otherwise
belonging to the Company, its successors or assigns, including, without
limitation, those records maintained pursuant to paragraph 3(d). In the event of
the termination of Rosar’s engagement, Rosar agrees to sign and deliver the
“Termination Certification” attached hereto as Exhibit 2.





6




--------------------------------------------------------------------------------

 




6.

Notification of New Employer. In the event that Rosar joins a new company or
consults to a new company, Rosar hereby agrees to notify any prospective or new
employer about Rosar’s rights and obligations under this Agreement.

7.

Non-Compete and Non-Solicitation.

(a)

Disclosure Inevitable. Rosar understands and acknowledges that the Company’s
willingness to provide Rosar with and continue to provide Rosar with access to
the Proprietary Information, Third Party Information, financial information,
management techniques and specialized training is based in material part on
Rosar’s agreement to the provisions of paragraph 7(a) - (e) and paragraph 2 (a)
and (b) above and that any breach by Rosar of the provisions of this paragraph
or paragraph 2 will materially damage the Company. Rosar also acknowledges that
work and experience with the Company will enhance Rosar’s value to competitive
firms, and that the nature of the Proprietary Information and Third Party
Information to which Rosar has been given access and will be given access would
make it difficult, if not impossible, for Rosar to work for a competing company
or a company in the Business (defined below).

(b)

Covenant Not to Compete. Rosar hereby agrees that for a period of one (1) year
immediately after Rosar’s engagement with the Company is terminated, for any
reason, whether with or without cause and whether voluntarily or involuntarily,
Rosar shall not, directly or indirectly, in any county of North Carolina, or in
any other State of the United States, or in any country in the world where the
Company engages in Business, as of the date of the termination of Rosar
engagement, (i) directly compete with the Company in Business or (ii)
participate in the ownership, management, operation, financing, or control of,
or be employed by or consult for or otherwise render services to, any person,
corporation, firm, or other entity that directly competes with the Company in
Business. Notwithstanding the foregoing, Rosar is permitted to own up to 1% of
any class of securities of any corporation in competition with the Company that
is traded on a national securities exchange or through NASDAQ. For the purposes
of this Agreement, “Business” shall mean any research, development or
commercialization of any pharmaceutical that involves biologics directed against
the gp 96 target.

(c)

Solicitation of Employees. Rosar agrees that for a period of one (1) year
immediately after Rosar’s engagement with the Company is terminated, for any
reason, whether with or without cause and whether voluntarily or involuntarily,
Rosar shall not, directly or indirectly, solicit, induce, recruit or encourage
any of the Company's then current employees to leave their engagement, or take
away such employees, or attempt to solicit, induce, recruit, encourage or take
away employees of the Company, either for Rosar or for any other person or
entity.

(d)

Solicitation of Customers. Rosar agrees that for a period of one (1) year
immediately after Rosar’s engagement with the Company is terminated for any
reason, whether with or without cause and voluntarily or involuntarily, Rosar
shall not, directly or indirectly, on behalf of any other person, firm,
partnership, corporation, or business entity of any type, solicit for the
benefit of any competitor of the Company, take away or attempt to take away, in
whole or in part, any Customer of the Company or otherwise interfere with the
Company’s relationship with any Customer. For purposes of this Section 7,
“Customer” shall mean any company or business entity to which the Company sells
or licenses goods or services to or that Rosar had contact with or performed
services for during Rosar’s engagement with the Company.





7




--------------------------------------------------------------------------------

 




(e)

Solicitation of Business Partners. Rosar agrees that for a period of one (1)
year immediately after Rosar engagement with the Company is terminated for any
reason, whether with or without cause and voluntarily or involuntarily, Rosar
shall not, without the express written consent of the Company, directly or
indirectly contract with, license to or from, or do any business with a Business
Partner of the Company in any manner that would (i) involve any Business or (ii)
take away or attempt to take away, in whole or in part, any Business Partner of
the Company or otherwise interfere with the Company’s relationship with any
Business Partner. As used herein, a “Business Partner” is any third party with
whom the Company has entered into a relationship or with whom the Company is
actively engaged in discussions related to a potential relationship at any time
during the term of Rosar’s engagement.

8.

Representations. Rosar agrees to execute any proper oath or verify any proper
document required to carry out the terms of this Agreement. Rosar represents
that Rosar’s performance of all the terms of this Agreement will not breach any
agreement to keep in confidence proprietary information acquired by Rosar in
confidence or in trust prior to Rosar’s engagement by the Company. Rosar hereby
represents and warrants that Rosar has not entered into, and Rosar will not
enter into, any oral or written agreement in conflict herewith.

9.

No Denigration. Employee agrees not to disparage the Company, and the Company’s
attorneys, directors, managers, partners, employees, agents and affiliates, in
any manner likely to be harmful to them or their business, business reputation
or personal reputation; provided that Employee may respond accurately and fully
to any question, inquiry or request for information when required by legal
process. Notwithstanding the foregoing, nothing in this Agreement shall limit
Employee’s right to voluntarily communicate with the Equal Employment
Opportunity Commission, United States Department of Labor, the National Labor
Relations Board, the Securities and Exchange Commission, other federal
government agency or similar state or local agency or to discuss the terms and
conditions of Employee’s employment with others to the extent expressly
permitted by Section 7 of the National Labor Relations Act.

10.

General Provisions.

(a)

Governing Law; Consent to Personal Jurisdiction. This Agreement will be governed
by the laws of the State of Delaware. Rosar hereby expressly consents to the
personal jurisdiction of the state and federal courts located in Durham, North
Carolina for any lawsuit filed there against Rosar by the Company arising from
or relating to this Agreement, and Rosar agrees that the exclusive forum for any
dispute shall be courts in the State of North Carolina.

(b)

Entire Agreement. Subject to the terms in next sentence, this Agreement, along
with any agreement Rosar has executed with the Company on the date hereof, sets
forth the entire agreement and understanding between the Company and Rosar
relating to the subject matter herein and supersedes all prior discussions or
representations between us including, but not limited to, any representations
made during Rosar’s interview(s), whether written or oral. Notwithstanding
anything to the contrary contained herein, the terms of the following agreements
that survive termination of such agreements shall remain in full force and
effect and are enforceable in accordance with their terms without regard to the
enforcement provisions of this Agreement: Rosar’s prior Employment Agreement
with the Company, the Proprietary Information and Invention Assignment Agreement
previously entered into between Rosar and the Company in connection with her
prior consulting arrangement and employment with the Company and the Agreement
and Release executed by Rosar. No modification of or amendment





8




--------------------------------------------------------------------------------

 




to this Agreement, nor any waiver of any rights under this Agreement, will be
effective unless in writing signed by the President of the Company and Rosar.
Any subsequent change or changes in Rosar ‘s duties, or compensation will not
affect the validity or scope of this Agreement.

(c)

Severability. If one or more of the provisions in this Agreement are deemed void
by law, then the remaining provisions will continue in full force and effect.

(d)

Successors and Assigns. This Agreement will be binding upon Rosar’s heirs,
executors, administrators and other legal representatives and will be for the
benefit of the Company, its successors, and its assigns.

(e)

Notices. Any notices required or permitted hereunder shall be given to the
appropriate party at the party’s last known address. Such notice shall be deemed
given upon personal delivery to the last known address or if sent by certified
or registered mail, three days after the date of mailing.

(f)

Survival. The provisions of this Agreement shall survive the termination of
Rosar’s engagement for any reason and assignment of this Agreement by the
Company to any successor in interest or other assignee.

(g)

Headings. The headings to each section or paragraph of this Agreement are
provided for convenience of reference only and shall have no legal effect in the
interpretation of the terms hereof.
















[Signature Page to Follow]














9




--------------------------------------------------------------------------------

 







Rosar has read this Proprietary Information, And Invention Assignment Agreement
and understand its terms. Rosar has completely filled out Exhibit 1 to this
Agreement relating to Prior Inventions.




This Agreement shall be effective as of the first day of Rosar’s engagement,
which will begin on: May 1, 2019.




Rosar understands that this agreement affects Rosar’s rights to Inventions that
Rosar makes during Rosar’s engagement with the Company, restricts Rosar’s rights
to disclose or use Proprietary Information and Third Party Information or
subsequent to Rosar’s period of engagement, and prohibits Rosar from competing
with the Company and from soliciting Company employees and Business Partners for
one year after Rosar’s engagement is terminated for any reason.




Rosar is executing this Agreement voluntarily.










___________________________________

Ann Rosar




Date: ______________________________




Address: Address set forth in the Company’s records




 




ACCEPTED AND AGREED TO:




HEAT BIOLOGICS, INC.







By: ________________________

Name: Jeffrey Wolf

Title: Chief Executive Officer




Date: _______________________



















Signature Page for the

Proprietary Information and Invention Assignment Agreement








10




--------------------------------------------------------------------------------

 







EXHIBIT 1




LIST OF PRIOR INVENTIONS

AND ORIGINAL WORKS OF AUTHORSHIP




Title

Date

Identifying Number or Brief Description




None













_X__ No inventions or improvements

_N/A__ Additional Sheets Attached










Signature of Rosar or Independent Contractor:

_________________________________




Print Name of Rosar or Independent Contractor:

_________________________________




Date:

___________________________________

 





1




--------------------------------------------------------------------------------

 




EXHIBIT 2




TERMINATION CERTIFICATION




This is to certify that Rosar does not have on a computer or otherwise in
Rosar’s possession, nor has Rosar failed to return, any documents, records,
data, notes, reports, proposals, lists, correspondence, specifications,
drawings, blueprints, sketches, materials, devices, equipment, or other
property, or reproductions of any aforementioned items belonging to Heat
Biologics, Inc., its subsidiaries, affiliates, successors or assigns (together,
the “Company”).




Rosar further certify that Rosar has complied with all the terms of the
Company's Proprietary Information and Invention Assignment Agreement signed by
Rosar, including the reporting of any inventions and original works of
authorship (as defined therein), conceived or made by Rosar (solely or jointly
with others) covered by that agreement.




Rosar further agrees that, in compliance with the Proprietary Information and
Invention Assignment Agreement, Rosar will preserve as confidential all trade
secrets, confidential knowledge, data or other proprietary information relating
to products, processes, know-how, designs, formulas, developmental or
experimental work, computer programs, data bases, other original works of
authorship, customer lists, business plans, financial information or other
subject matter pertaining to any business of the Company or any of its
employees, clients, Rosar or licensees.




Rosar further agrees that, for the applicable periods and as otherwise set forth
in the Proprietary Information and Inventions Assignment Agreement, Rosar will
honor the restrictions on Rosar’s activities (directly or indirectly) as set
forth therein.




Date:







__________________________________________

Signature of Rosar or Independent Contractor







__________________________________________

Printed Name




_____________________________

Date





























2


